DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishi et al. US 2018/0335740 A1 (Kishi).
Regarding claim 1, Kishi teaches an image forming apparatus comprising: 
an image forming unit (100) configured to form an image on a recording medium based on an image forming condition, 
a detection unit (optical sensor 9) configured to detect a test image on the recording medium, 
a controller configured to: 
obtain information related to the recording medium on which the test image is formed (FIG. 5A); 
determine whether or not to adjust the image forming condition based on the information (i.e., select between image quality priority mode or productivity mode, ¶0067-¶0069); 
control the image forming unit to form the test image on the recording medium (¶0077); 
control, in a case where a type of the recording medium on which the test image is formed is a first type (i.e., the basis weight mode is image quality priority mode), the image forming condition based on a detection result of the test image by the detection unit (¶0125-¶0127); and 
not control, in a case where a type of the recording medium on which the test image is formed is a second type (i.e., not the image quality priority mode) different from the first type, the image forming condition based on a detection result of the test image by the detection unit (¶0125-¶0127).  
Regarding claim 2, Kishi teaches the image forming apparatus according to claim I, wherein the information includes in basis weight of the recording medium (See FIG. 5D).  
Regarding claim 3, Kishi teaches the image forming apparatus according to claim 2, wherein the basis weight of the first type of the recording medium is larger than a predetermined basis weight (150gsm), and wherein the basis weight of the second type of the recording medium is less than the predetermined basis weight (¶0069, ¶0072).  
Regarding claim 6, Kishi teaches the image forming apparatus according to claim 1, wherein the controller obtains the information based on the detection result of the recording medium by the detection unit.  
Regarding claim 7, Kishi teaches the image forming apparatus according to claim 1, wherein the image forming unit comprising: 
an image bearing member (100) on which the image is formed; 
a transfer unit (115) configured to transfer the image from the image bearing member to the recording medium; and 
a sensor (optical sensor 9) configured to measure a measurement image on the image bearing member; 
wherein, in a case where a type of the recording medium on which the test image is formed is the second type, the controller controls the image forming condition based on a measurement result of the measurement image by the sensor (¶0127-¶0129).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. US 2018/0335740 A1 (Kishi) and Tanaka et al. US 2014/0248064 A11 (Tanaka).
Regarding claims 4 and 5, Kishi teaches the image forming apparatus according to claim 1. Kishi differs from the instant claimed invention by not explicitly disclosing: the information includes a surface property of the recording medium or a color of the recording medium.  However, these are known variables for color registration. Tanaka teaches that when printing on Japanese paper known as “washi” paper light and dark patterns are on the surface and must be considered along with surface conditions (¶0088). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the considered color and surface conditions when determining information of the print medium since Tanaka teaches such a consideration prevents image defects (¶0088).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852